 Case 19-21389-jrs      Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46          Desc Main
                                 Document      Page 1 of 29


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

IN RE:                                              :      CHAPTER 11
                                                   :
DK ENTERPRISES OF GA, INC.,                         :      CASE NO. 19-21389-jrs
                                                   :
      Debtor                                        :
______________________________________             :
                                                    :
IN RE:                                              :      CHAPTER 11
                                                   :
DK ENTERPRISES OF CUMMING 141, LLC,                 :      CASE NO. 19-21390-jrs
                                                   :
Debtor                                              :
______________________________________              :
                                                    :
IN RE:                                              :      CHAPTER 11
                                                    :
DK ENTERPRISES OF ROSWELL, LLC,                     :      CASE NO. 19-21391-jrs
                                                   :
      Debtor                                        :
______________________________________             :

                 EMERGENCY MOTION OF DEBTORS FOR (1) ORDER
                     AUTHORIZING USE OF CASH COLLATERAL
            TO AVOID IMMEDIATE AND IRREPARABLE HARM, AND FOR
             (2) FINAL ORDER AUTHORIZING CASH COLLATERAL USE

         COME NOW, DK Enterprises of GA, Inc. (“DK Enterprises”), DK Enterprises of

Cumming 141, LLC (“DK 141”), and DK Enterprises of Roswell, LLC (“DK Roswell”), debtors

and debtors in possession in the above-styled chapter 11 cases (collectively, “Debtors”), by and

through the undersigned counsel, and hereby files this Motion (the “Motion”) for the entry and

approval of an order, pursuant to Sections 105 and 363 of the Bankruptcy Code and Rules 2002

and 4001 of the Federal Rules of Bankruptcy Procedure, authorizing Debtors’ use of cash

collateral on an emergency basis to operate its business in accordance with the proposed budget
 Case 19-21389-jrs       Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46             Desc Main
                                 Document      Page 2 of 29


(the “Budgets”) attached hereto as Exhibit “A-1” and “A-2” and the proposed Interim Order (as

defined below) attached as Exhibit “B.” In support hereof, Debtors show as follows:

                       CONCISE STATEMENT OF RELIEF SOUGHT

Relief Sought:               Authority to use cash collateral on an interim basis and,
                             pending a final hearing, final authority to use cash collateral

Entity with Interest
In Cash Collateral:          Ameris Bank (“Lender”)

Purposes for the Use         Payment of operational expenses and administrative expenses
of Cash Collateral:          in accordance with the Budgets attached

Duration:                    Through the date the Court holds a hearing on final approval
                             (See, Paragraph 13 of the Motion; Paragraph 2 of the
                             Proposed Order)

Adequate Protection:         A lien on all personal property of all Debtors, wherever located
                             and whether created, acquired or arising prior to or after the
                             Petition Date, to the extent and in the priority as Lender’s liens
                             and security interests existed as of the Petition Date, and
                             subject to a specified Carve-Out. (Paragraph 17 of the Motion;
                             Paragraphs 4 of the Proposed Order).


Additional Provisions:       Establishment of Events of Default including (i) conversion of
                             the case, (ii) appointment of a trustee, (iii) failure to maintain
                             insurance, and (iv) failure to comply with the terms of the
                             Proposed Order (Paragraph 9 of the Proposed Order)


                                         Introduction

       1.     Debtors filed their voluntary petitions for relief under Chapter 11 of Title 11 of

the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, modified, or supplemented, the

“Bankruptcy Code”) on July 17, 2019 (the “Petition Date”). In accordance with Sections 1107

and 1108 of the Bankruptcy Code, Debtors continue to operate their businesses as debtors in

possession.




                                               2
 Case 19-21389-jrs      Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46           Desc Main
                                  Document      Page 3 of 29


       2.      No creditors’ committee has been appointed in this case. In addition, no trustee or

examiner has been appointed.

       3.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b).

       4.      The statutory predicate for the relief requested herein is §§ 105(a) and 363 (of the

Bankruptcy Code.

                                          Background


       5.      DK Enterprises is the holder of all of the membership interests in four separate

single purpose limited liability companies that operate as Atlanta Bread Company franchisees,

including Debtors DK 141 and DK Roswell. DK 141 operates an Atlanta Bread Company

franchise located in The Collections at Forsyth, 141 Peachtree Parkway, Suite 116, Cumming,

GA (the “Collections Location”). DK Roswell operates an Atlanta Bread Company franchise

located at Stonebridge Square Shopping Center, 640 West Crossville Road, Suite 100, Roswell,

GA (“Stonebridge Location”). The other two locations were operated by DK Enterprises of

Cumming, LLC (“DK Cumming”), which operated an Atlanta Bread Company franchise located

at the Cumming Marketplace, 908 Buford Road, Cumming, GA (“Marketplace Location”), and

DK Enterprises of Dunwoody, LLC (“DK Dunwoody”), which operated an Atlanta Bread

Company franchise located at Perimeter Pointe, 1155 Mount Vernon Highway, Suite 1200,

Atlanta, GA 30338 (“Perimeter Location”). DK Cumming and DK Dunwoody have ceased

operating and filed petitions under Chapter 7.

       6.      JL Enterprises of GA, LLC, either through itself or through affiliated entities

(hereinafter, all such entities are referred to as “JL Enterprises”), operated Atlanta Bread


                                                 3
 Case 19-21389-jrs         Doc 4      Filed 07/17/19 Entered 07/17/19 16:52:46                 Desc Main
                                      Document      Page 4 of 29


Company franchises at the Stonebridge Location, the Marketplace Location, and the Perimeter

Location, and was a party to a lease of the Collections Location. On or about May 17, 2017,

Debtors acquired the assets of JL Enterprises used in connection with the operations of the

Atlanta Bread Company franchises and (i) DK Roswell assumed the operations of the

Stonebridge Location, (ii) DK Dunwoody assumed the operations of the Perimeter Location, (iii)

DK Cumming assumed the operations of the Marketplace Location, and (iv) DK 141 assumed

the interests of JL Enterprises in and to the Collections Location.

         7.     In connection with such acquisition, DK Enterprises executed a promissory note

in favor of JL Enterprises in the principal amount of $871,612.52, and DK Enterprises executed a

Security Agreement pursuant to which JL Enterprises asserts a security interest in the assets of

DK Enterprises. JL Enterprises has recorded in January 2019 a UCC-1 financing statement at

058-2019-000176, Forsyth County Records.1 JL Enterprises is currently owed approximately

$505,520.

         8.     JL Enterprises was a party to a Business Loan Agreement dated on or about

February 26, 2016, between JL Enterprises, as borrower, and Stearns Bank National Association

(“Stearns”), as lender, in the original principal amount of $289,000, secured by, among other

things, the assets of the Perimeter Location. Pursuant to a Change in Terms Agreement and

Business Loan Agreement, DK Enterprises assumed the obligations of JL Enterprises owed to

Stearns (with JL Enterprises remaining obligated). Stearns has filed a UCC-1 financing statement

recorded against DK Enterprises at 58-2017-000852, Forsyth County Records, which financing

statement was amended at 58-2017-001041, Forsyth County Records, to particularly exclude the



     1
      JL Enterprises also filed UCC-1 financing statements for DK 141 and DK Roswell, but Debtors dispute that
JL Enterprises actually has a lien on or security interest in the assets of such Debtors.


                                                      4
 Case 19-21389-jrs      Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46           Desc Main
                                 Document      Page 5 of 29


assets located at the Roswell Location and the Marketplace Location. Stearns is currently owed

approximately $171,710.

       9.     On or about June 20, 2017, Debtors entered into a loan and security agreement

with Hamilton State Bank (“Hamilton”), in the principal amount of $573,400. As collateral,

Hamilton was provided, among other things, a security interest in furniture, fixtures, equipment,

accounts, inventory and intangibles located at the Collections Location and the Stonebridge

Location (collectively, and with all other assets pledged to or for the benefit Hamilton, the

“Collateral”). Hamilton has filed UCC-1 financing statements recorded at (i) 0602017-05309,

Fulton County Records, (ii) 0602017-05310, Fulton County Records, (iii) 58-2017-000989,

Forsyth County Records, (iv) 58-2017-001230, Forsyth County Records, and (v) 58-2017-

001231, Forsyth County Records. Lender is the successor to Hamilton and is currently owed

approximately $490,090.

       10.    On or about November 8, 2018, DK Enterprises entered into a Business Loan and

Security Agreement with American Express Merchant Financing (“AMEX”) in the principal

amount of $205,000, secured by a security interest in accounts, intangibles, and other personal

property. AMEX has filed a UCC-1 financing statement recorded at 007-2018-0381085, Barrow

County Records. AMEX is currently owed approximately $123,574.

       11.    On or about February 6, 2019, DK Enterprises entered into a Business Loan

Agreement with LoanBuilder, a PayPal Service (“PayPal”), in the principal amount of $50,000,

secured by a security interest in accounts, intangibles, and other personal property. PayPal has

filed a UCC-1 financing statement recorded at 038-2019-002282, Coweta County Records.

PayPal is currently owed approximately 42,491.




                                                 5
 Case 19-21389-jrs       Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46             Desc Main
                                   Document      Page 6 of 29


       12.     Based on the above, Debtors show that (i) Lender has a first priority security

interest in and to the assets of DK 141 and DK Roswell, and that such entities are the only

entities generating cash collateral through operations, and further that Lender has a security

interest in the assets of DK Enterprises, (ii) Stearns has a security interest only in the assets of

DK Enterprises in these cases (although it does have a preexisting security interest in the assets

of DK Dunwoody), (iii) AMEX has a security interest only in the assets of DK Enterprises, and

such security interest is junior to the interests of Lender and Stearns in and to such assets, (iv) JL

Enterprises has a security interest only in the assets of DK Enterprises, and such security interest

is junior to the interests of Lender, Stearns, and AMEX in and to such assets, and (v) PayPal has

a security interest only in the assets of DK Enterprises, and such security interest is junior to the

interests of Lender, Stearns, AMEX, and JL Enterprises in and to such assets.

                                         Relief Requested

         Use of Cash Collateral on an Interim Basis in Accordance with the Budget

       13.     By this Motion, Debtors seek interim authorization to use cash collateral in

accordance with the Budgets pending a final hearing (hereinafter, the period for which interim

authority is sought is referred to as the “Interim Period”). Debtors propose to use cash collateral

for general and administrative expenses as set forth in the Budgets. The expenses incurred by

Debtors and for which cash collateral will be used will all be incurred in the normal and ordinary

course of Debtors’ businesses. A proposed “Interim Order Authorizing Limited Use of Cash

Collateral by Debtors in Possession and Providing Adequate Protection to Citizens Business

Credit” (the “Proposed Order”) is attached hereto as Exhibit “B.”

       14.     Bankruptcy Code Section 363(c)(2) provides that a debtor in possession may not

use cash collateral unless an entity that has an interest in such cash collateral consents or the



                                                  6
 Case 19-21389-jrs        Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46               Desc Main
                                   Document      Page 7 of 29


Court approves the use, conditioned on provision of adequate protection. Section 363(o) provides

that at a hearing on the use of cash collateral, the entity asserting an interest in the cash collateral

has the burden of proof on the issue of the validity, priority, or extent of such interest, and the

debtor in possession has the burden of proof on the issue of adequate protection. Rule 4001(b)(2)

provides that the Court may not hold a final hearing on a motion to use cash collateral earlier

than 14 days after service of the motion, but may authorize the use of cash collateral prior to a

final hearing as necessary to avoid immediate and irreparable harm to the estate pending a final

hearing.

        15.     Debtors request authority to use cash collateral for the purpose of avoiding

immediate and irreparable harm to the estates. The authority to continue using cash collateral

should continue until the Court rules on Debtors’ request following a final hearing.

        16.     Debtors recognize that Lender is entitled to adequate protection of its secured

interest in the Collateral and the cash collateral within the meaning of 11 U.S.C. §§ 361 and 363.

Debtors acknowledge that, in consideration of Debtors’ use of the Lender’s Collateral and cash

collateral, Lender is entitled to adequate protection of its security interest in and lien on the

Collateral and cash collateral.

        17.     Debtors have agreed to provide such adequate protection pursuant to the terms

hereof in the form of a postpetition replacement lien, as follows: As partial adequate protection

of its interests, Lender will be granted liens ("Adequate Protection Liens") upon all personal

property of Debtors, wherever located and whether created, acquired or arising prior to or after

the Petition Date, to the extent and in the priority as Lender’s liens and security interests existed

as of the Petition Date. The Adequate Protection Liens are granted as adequate protection against

any diminution in the value of any liens and security interests of Lender in any property of



                                                   7
 Case 19-21389-jrs      Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46           Desc Main
                                  Document      Page 8 of 29


Debtors (including, without limitation, the Collateral) resulting from the imposition of the

automatic stay or any use, sale, consumption or other disposition of such property (whether

pursuant to this or any other order of the Court or the Bankruptcy Code). The Adequate

Protection Liens will be deemed automatically valid and perfected upon entry of the Order

without the necessity of the execution by Debtors. The Adequate Protection Liens will not

extend to the proceeds of any avoidance actions received by Debtors or the estates pursuant to

Sections 544, 547, 548, 549 or 550 of the Bankruptcy Code (“Avoidance Actions”).

Notwithstanding anything herein to the contrary, the liens granted to Lender hereunder in

connection with the use of Collateral and Cash Collateral will be subject and junior to the

following (collectively, the “Carve-Out”): (i) all fees required to be paid to the Clerk of the

Bankruptcy Court and all statutory fees payable to the Office of the United States Trustee

pursuant to 28 U.S.C. § 1930(a)(6), together with the statutory rate of interest under and 31

U.S.C. §3717, in such amounts as is determined in agreement with the U.S. Trustee or by final

order of the Court, and (ii) an amount not to exceed $40,000 to pay all fees, costs, disbursements,

charges and expenses fees payable to counsel for Debtors, to the extent such fees are allowed or

approved for payment by the Court.

       18.     The use of cash collateral will be used strictly in accordance with the terms of the

Budget.

                          Final Authority for Use of Cash Collateral

       19.     Debtors further request that the Court schedule a final hearing on cash collateral

use and, following such hearing, enter a final order authorizing cash collateral use. At such

hearing, the Court will consider any additional adequate protection requested by Lender or

agreed upon by Debtors.



                                                8
 Case 19-21389-jrs      Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46            Desc Main
                                  Document      Page 9 of 29


                                         Basis for Relief

                       The Court Should Approve the Motion Because
                     the Lender has been Provided Adequate Protection

       20.     Debtors have agreed to provide adequate protection as contemplated by Section

363(c)(2) of the Bankruptcy Code and hereby seek the Court’s approval thereof. The Bankruptcy

Code does not explicitly define “adequate protection,” but does provide a non-exclusive list of

the means by which a debtor may provide adequate protection, including “other relief” resulting

in the “indubitable equivalent” of the secured creditor’s interest in such property. 11 U.S.C. §

361. What constitutes adequate protection must be evaluated on a case-by-case basis. In re

Swedeland Dev. Group Inc., 16 F.3d 552, 564 (3rd Cir. 1994) (citing In re O'Connor, 808 F.2d

1393, 1396-97 (10th Cir. l987)); In re Martin, 761 F.2d 472, 476 (8th Cir. 1985).

       21.     Adequate protection is meant to ensure that the secured lender receives the value

for which it originally bargained. Swedeland, 16 F.3d at 564 (citing O'Connor, 808 F.2d at

1396) (“the whole purpose of adequate protection for a creditor is to ensure that the creditor

receives the value for which he bargained prebankruptcy”). Courts have noted that “the essence

of adequate protection is the assurance of the maintenance and continued recoverability of the

lien value during the interim between the filing . . . and the confirmation.” In re Arriens, 25 B.R.

79, 81 (Bankr. D.Or. 1982). The focus of the requirement is to protect a secured creditor from

diminution in value during the use period. See In re Kain, 86 B.R 506, 513 (Bankr. W.D.

Mich.1988); In re Becker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986); In re

Ledgmere Land Corp., 116 B.R. 338, 343 (Bankr. D. Mass. 1990).

       22.     Debtors’ requested use of cash collateral as set forth in the Budgets and the

protections proposed to be afforded to Lender in the Proposed Order, in light of the




                                                 9
 Case 19-21389-jrs       Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46           Desc Main
                                  Document      Page 10 of 29


circumstances, are reasonable, appropriate, and sufficient to satisfy the legal standard of

“adequate protection” and will serve to maintain the value of the Lender’s Collateral.

          The Use of Cash Collateral Will Preserve the Debtor’s Assets and Value

       23.     If Debtors are not allowed to use cash collateral, their business will likely shut

down without an orderly process, which will diminish the value of the assets. Debtors require the

use of cash collateral in order to protect and preserve their going concern value.

       24.     It is well established that a bankruptcy court, where possible, should resolve

issues in favor of preserving the business of the debtor as a going concern:

         A debtor, attempting to reorganize a business under Chapter 11, clearly has a
         compelling need to use “cash collateral” in its effort to rebuild. Without the
         availability of cash to meet daily operating expenses such as rent, payroll,
         utilities, etc., the congressional policy favoring rehabilitation over economic
         failure would be frustrated.

In re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1019 (11th Cir. 1984).

       25.     As discussed above, Debtors will use cash collateral during the Interim Period in

the ordinary course of their business. If Debtors cannot continue to use cash collateral during the

Interim Period, they likely will be forced to cease operations without an orderly process and

without the ability to pay accruing administrative expenses. This cessation would damage the

value of Debtors’ assets. In contrast, granting authority will allow Debtors to maintain operations

and preserve the value of their assets and business.

                 Lender is Adequately Protected by the Grant of
         Replacement Liens on Postpetition Assets and Monthly Interest Payments

       26.     The Bankruptcy Code expressly provides that “granting a replacement lien is a

means of adequate protection”. 11 U.S.C. § 361(2). Granting replacement liens provides ample

adequate protection of the secured creditor’s interest in cash collateral. See e.g. In re O'Connor,

808 F.2d at 1393; In re Dixie-Shamrock Oil & Gas. Inc., 39 B.R. 115, 118 (Bankr. M.D. Tenn.


                                                10
 Case 19-21389-jrs       Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46            Desc Main
                                   Document      Page 11 of 29


1984).    Debtors will adequately protect Lender’s interests in cash collateral by providing

replacement liens on Debtors’ postpetition property to the extent Debtors’ use of cash collateral

results in a postpetition decrease in the value securing Lender’s claims.

         27.    Debtors believe that use of cash collateral (a) during the Interim Period in order to

avoid irreparable harm pursuant to the terms and conditions set forth above, and (b) on a final

basis following a final hearing on cash collateral use, is fair and reasonable and adequately

protects Lender. The combination of (i) Debtors’ ability to preserve the value of its assets with

the use of cash collateral, and (ii) the postpetition liens granted to Lender, adequately protects

Lender’s secured position under Section 361. For all of the reasons stated above, approval of the

Motion is proper.

         WHEREFORE, Debtors respectfully request that the Court enter an order (A) authorizing

Debtors (i) to use the Collateral and cash collateral pursuant to the terms set forth above and in

accordance with the Budgets during the Interim Period, (ii) to grant the liens set forth above in

connection with the use of the Collateral and cash collateral, and (B) setting a final hearing

hereon at least fourteen (14) days after the entry of an interim order on this Motion, and (C) for

such other and further relief as the Court deems just and proper.

Dated: July 17, 2019

                                                      LAMBERTH, CIFELLI,
                                                       ELLIS & NASON, P.A.
                                                      Proposed Attorneys for Debtors

                                                      By:     /s/ G. Frank Nason, IV_______
                                                              G. Frank Nason, IV, Esquire
                                                              Georgia Bar No. 535160
                                                              fnason@lcenlaw.com
1117 Perimeter Center West
Suite N313
Atlanta, Georgia 30338
(404) 262-7373


                                                 11
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 12 of 29




                                   Exhibit A-1

                       (Budget for the Collections Location)
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 13 of 29
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 14 of 29


                                   Exhibit A-2

                       (Budget for the Stonebridge Location)
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 15 of 29
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 16 of 29


                                   Exhibit “B”

                                 Proposed Order
 Case 19-21389-jrs      Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46           Desc Main
                                 Document      Page 17 of 29




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

    IN RE:                                :                CHAPTER 11
                                          :
    DK ENTERPRISES OF GA, INC., et al,    :                Jointly Administered Under
                                          :                Case No. 19-21389-jrs
      Debtors                             :
__________________________________________:

                  INTERIM ORDER AUTHORIZING LIMITED USE
               OF CASH COLLATERAL BY DEBTORS IN POSSESSION
                    AND PROVIDING ADEQUATE PROTECTION

       This matter came on for a hearing before the Court on July 17, 2019 (the "Preliminary
Hearing"), on the “Emergency Motion of Debtor for (1) Order Authorizing Use of Cash
Collateral on an Emergency Basis to Avoid Immediate and Irreparable Harm, and (2) Final
Order Authorizing Cash Collateral Use” filed by DK Enterprises of GA, Inc. (“DK Enterprises”),
DK Enterprises of Cumming 141, LLC (“DK 141”), and DK Enterprises of Roswell, LLC (“DK
Roswell”), debtors and debtors in possession in the above-styled chapter 11 cases (collectively,
“Debtors”), pursuant to Section 363 of the Bankruptcy Code and Bankruptcy Rule 4001(b) (the
"Cash Collateral Motion") to use certain cash that is subject to security interests and liens in
favor of Ameris Bank (“Lender”), and therefore constitutes cash collateral within the meaning of
Section 363 of the Bankruptcy Code.

       Having considered the matters set forth in the Cash Collateral Motion and all
representations of counsel at the Interim Hearing, the Court makes the following findings of fact
 Case 19-21389-jrs      Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46            Desc Main
                                 Document      Page 18 of 29




and conclusions of law applicable to the use of cash collateral by Debtors and the adequate
protection to Lender (to the extent any findings of fact constitutes conclusion of law, they are
adopted as such, and vice versa):

       THE COURT HEREBY FINDS:

        A.    On July 17, 2019 (the “Petition Date”), Debtors filed their voluntary petitions for
relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as
amended, modified, or supplemented, the “Bankruptcy Code”). In accordance with Sections
1107 and 1108 of the Bankruptcy Code, Debtors continue to operate as debtor in possession.

       B.      Debtors allege that DK Enterprises is the holder of all of the membership interests
in four separate single purpose limited liability companies that operate as Atlanta Bread
Company franchisees, including Debtors DK 141 and DK Roswell. DK 141 operates an Atlanta
Bread Company franchise located in The Collections at Forsyth, 141 Peachtree Parkway, Suite
116, Cumming, GA (the “Collections Location”). DK Roswell operates an Atlanta Bread
Company franchise located at Stonebridge Square Shopping Center, 640 West Crossville Road,
Suite 100, Roswell, GA (“Stonebridge Location”). The other two locations were operated by DK
Enterprises of Cumming, LLC (“DK Cumming”), which operated an Atlanta Bread Company
franchise located at the Cumming Marketplace, 908 Buford Road, Cumming, GA (“Marketplace
Location”), and DK Enterprises of Dunwoody, LLC (“DK Dunwoody”), which operated an
Atlanta Bread Company franchise located at Perimeter Pointe, 1155 Mount Vernon Highway,
Suite 1200, Atlanta, GA 30338 (“Perimeter Location”). DK Cumming and DK Dunwoody have
ceased operating and filed petitions under Chapter 7.

         C.      Debtors allege that JL Enterprises of GA, LLC, either through itself or through
affiliated entities (hereinafter, all such entities are referred to as “JL Enterprises”), operated
Atlanta Bread Company franchises at the Stonebridge Location, the Marketplace Location, and
the Perimeter Location, and was a party to a lease of the Collections Location. Debtors further
allege that on or about May 17, 2017, Debtors acquired the assets of JL Enterprises used in
connection with the operations of the Atlanta Bread Company franchises and that (i) DK Roswell
assumed the operations of the Stonebridge Location, (ii) DK Dunwoody assumed the operations
of the Perimeter Location, (iii) DK Cumming assumed the operations of the Marketplace
Location, and (iv) DK 141 assumed the interests of JL Enterprises in and to the Collections
Location.

        D.      Debtors allege that in connection with such acquisition, DK Enterprises executed
a promissory note in favor of JL Enterprises in the principal amount of $871,612.52, and that DK
Enterprises executed a Security Agreement pursuant to which JL Enterprises asserts a security
interest in the assets of DK Enterprises. Debtors further allege JL Enterprises has recorded in




                                                2
 Case 19-21389-jrs         Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46                  Desc Main
                                     Document      Page 19 of 29




January 2019 a UCC-1 financing statement at 058-2019-000176, Forsyth County Records.1
Debtors allege that JL Enterprises is currently owed approximately $505,520.

        E.     Debtors allege that JL Enterprises was a party to a Business Loan Agreement
dated on or about February 26, 2016, between JL Enterprises, as borrower, and Stearns Bank
National Association (“Stearns”), as lender, in the original principal amount of $289,000,
secured by, among other things, the assets of the Perimeter Location. Debtors further allege that
pursuant to a Change in Terms Agreement and Business Loan Agreement, DK Enterprises
assumed the obligations of JL Enterprises owed to Stearns (with JL Enterprises remaining
obligated). Debtors further allege that Stearns has filed a UCC-1 financing statement recorded
against DK Enterprises at 58-2017-000852, Forsyth County Records, which financing statement
was amended at 58-2017-001041, Forsyth County Records, to particularly exclude the assets
located at the Roswell Location and the Marketplace Location. Debtors allege that Stearns is
currently owed approximately $171,710.

        F.      Debtors allege that on or about June 20, 2017, Debtors entered into a loan and
security agreement (the “Loan”) with Hamilton State Bank (“Hamilton”), in the principal amount
of $573,400. As collateral, Hamilton was provided, among other things, a security interest in
furniture, fixtures, equipment, accounts, inventory and intangibles located at the Collections
Location and the Stonebridge Location (collectively, and with all other assets pledged to or for
the benefit Hamilton, the “Collateral”). Debtor further alleges that Hamilton has filed UCC-1
financing statements recorded at (i) 0602017-05309, Fulton County Records, (ii) 0602017-
05310, Fulton County Records, (iii) 58-2017-000989, Forsyth County Records, (iv) 58-2017-
001230, Forsyth County Records, and (v) 58-2017-001231, Forsyth County Records. Debtor
further alleges that Lender is the successor to Hamilton and is currently owed approximately
$490,090.

        G.     Debtors allege that on or about November 8, 2018, DK Enterprises entered into a
Business Loan and Security Agreement with American Express Merchant Financing (“AMEX”)
in the principal amount of $205,000, secured by a security interest in accounts, intangibles, and
other personal property. Debtors further allege that AMEX has filed a UCC-1 financing
statement recorded at 007-2018-0381085, Barrow County Records. Debtors further allege that
AMEX is currently owed approximately $123,574.

       H.     Debtors allege that on or about February 6, 2019, DK Enterprises entered into a
Business Loan Agreement with LoanBuilder, a PayPal Service (“PayPal”), in the principal
amount of $50,000, secured by a security interest in accounts, intangibles, and other personal
property. Debtors further allege that PayPal has filed a UCC-1 financing statement recorded at
038-2019-002282, Coweta County Records. Debtors further allege that PayPal is currently owed
approximately 42,491.


     1
      JL Enterprises also filed UCC-1 financing statements for DK 141 and DK Roswell, but Debtors dispute that
JL Enterprises actually has a lien on or security interest in the assets of such Debtors.


                                                      3
 Case 19-21389-jrs       Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46              Desc Main
                                   Document      Page 20 of 29




        I.      Based on the above, Debtors allege that (i) Lender has a first priority security
interest in and to the assets of DK 141 and DK Roswell, and that such entities are the only
entities generating cash collateral through operations, and further that Lender has a security
interest in the assets of DK Enterprises, (ii) Stearns has a security interest only in the assets of
DK Enterprises in these cases (although it does have a preexisting security interest in the assets
of DK Dunwoody), (iii) AMEX has a security interest only in the assets of DK Enterprises, and
such security interest is junior to the interests of Lender and Stearns in and to such assets, (iv) JL
Enterprises has a security interest only in the assets of DK Enterprises, and such security interest
is junior to the interests of Lender, Stearns, and AMEX in and to such assets, and (v) PayPal has
a security interest only in the assets of DK Enterprises, and such security interest is junior to the
interests of Lender, Stearns, AMEX, and JL Enterprises in and to such assets.

        J.      Debtors allege that an immediate and ongoing need exists for Debtors to use cash
collateral to continue the operations of their businesses as debtors in possession under Chapter 11
of the Bankruptcy Code and to preserve the value of Debtors’ assets as a "going concern."
Debtors propose to use cash collateral during the Cash Collateral Period (as defined below) in
the amounts and for the purposes specified in the budget prepared by Debtors and annexed
hereto as Exhibit A-1 and Exhibit A-2 (the "Budgets").

        K.     Debtors’ counsel has certified that a copy of the Cash Collateral Motion, together
with notice of the Interim Hearing, has been served by electronic mail, telecopy transmission,
hand delivery, overnight courier or first class United States mail upon the United States Trustee,
Lender, the creditors listed on the list filed with the Court pursuant to Bankruptcy Rule 1007(d),
and all creditors known to or may claim any liens upon any of the Cash Collateral. The Court
finds that notice of the Cash Collateral Motion, as it relates to this Order, is sufficient for all
purposes under the Bankruptcy Code and the Bankruptcy Rules, including, without limitation,
Sections 102(1) and 363 of the Bankruptcy Code and Bankruptcy Rule 4001(b).

        L.     Good cause has been shown for the entry of this Order and authorization for
Debtor to use cash collateral pending the final hearing on the Cash Collateral Motion pursuant to
Bankruptcy Rule 4001(b) (the "Final Hearing"). Debtors’ need for the use of cash collateral is
immediate and critical, and entry of this Order will minimize disruption of Debtors’ business and
serve to preserve the assets of Debtors’ estate and is in the best interest of Debtors, their creditors
and estates.

       M.       Debtors stipulate that Lender is entitled to adequate protection of its interests in
the Collateral.

       N.      Based on the record presented at the Interim Hearing, it appears that the terms of
Debtor’s use of cash collateral, as embodied in this Order, are fair and reasonable.

       O.      This Court has jurisdiction to enter this Order pursuant to 28 U.S.C. §§ 157(b)
and 1334. Consideration of the Cash Collateral Motion constitutes a core proceeding, as defined
in 28 U.S.C. § 157(b)(2).


                                                  4
 Case 19-21389-jrs       Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46             Desc Main
                                  Document      Page 21 of 29




        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT:
       1.       Disposition of Motion. The Cash Collateral Motion is hereby GRANTED as
hereinafter set forth.

       2.      Limited Cash Collateral Use Authorized. During the Cash Collateral Period (as
defined below), the Debtors shall be authorized to use Cash Collateral (as defined below) only
for Permitted Purposes (as defined below). As used herein:

        (a)    the term "Cash Collateral Period" shall mean the period commencing July ___,
               2019, and ending on the sooner to occur of (a) ___:00 _.m. (prevailing Eastern
               time) on ________________, ___, 2019, or (b) the occurrence of an Event of
               Default (as defined in paragraph 8 below);

        (b)    the term "Cash Collateral" shall mean and include (i) proceeds of Collateral in the
               ordinary course of business arising from Debtors’ operations in the ordinary
               course of business, (ii) proceeds derived from the post-petition sale in the
               ordinary course of business of inventory acquired by Debtors after the Petition
               Date, and (iii) all proceeds derived from the post-petition sale of any other
               Collateral whether in the ordinary course of business or outside the ordinary
               course of business, subject to the Court's approval after notice and a hearing; and

        (c)    the term "Permitted Purposes" shall mean use by Debtors of Cash Collateral to
               pay expenses shown on the Budget and limited to amounts and line items shown
               on the Budget, provided that no Cash Collateral may be used to pay any pre-
               petition claim against Debtors (other than (i) payroll, payroll related taxes,
               employee benefits, and trust fund taxes, (ii) regular lease and executory contract
               installments that come due post-petition in the ordinary course of business, (iii)
               claims for food supplies that would constitute administrative expenses pursuant to
               Section 503(b)(9) of the Bankruptcy Code or are have claims subject to the
               provisions of the Perishable Agricultural Commodities Act (“PACA Claims”), or
               (iv) as otherwise ordered by the Court)

        3.     Termination of Authority to Use Cash Collateral. After the expiration of the Cash
Collateral Period, Debtors shall forthwith cease to use any Cash Collateral except to the extent
otherwise allowed by order of the Court after notice and a hearing. In no event shall Lender be
obligated to monitor or otherwise be responsible for Debtors’ use of Cash Collateral in
conformity with this Order or Debtors’ compliance with this Order.

        4.      Adequate Protection Liens Granted to Lender. As partial adequate protection of
its interests, Lender is hereby granted liens ("Adequate Protection Liens") upon all personal
property of Debtors, wherever located and whether created, acquired or arising prior to or after
the Petition Date, to the extent and in the priority as Lender’s liens and security interests existed
as of the Petition Date. The Adequate Protection Liens are granted as adequate protection against


                                                 5
 Case 19-21389-jrs       Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46            Desc Main
                                  Document      Page 22 of 29




any diminution in the value of any liens and security interests of Lender in any property of
Debtors (including, without limitation, the Collateral) resulting from the imposition of the
automatic stay or any use, sale, consumption or other disposition of such property (whether
pursuant to this or any other order of the Court or the Bankruptcy Code). The Adequate
Protection Liens shall be deemed automatically valid and perfected upon entry of this Order
without the necessity of the execution by Debtors. The Adequate Protection Liens shall not
extend to the proceeds of any avoidance actions received by Debtors or the estates pursuant to
Sections 544, 547, 548, 549 or 550 of the Bankruptcy Code (“Avoidance Actions”).
Notwithstanding anything herein to the contrary, the liens granted to Lender hereunder in
connection with the use of Collateral and Cash Collateral shall be subject and junior to the
following (collectively, the “Carve-Out”): (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and all statutory fees payable to the Office of the United States Trustee
pursuant to 28 U.S.C. § 1930(a)(6), together with the statutory rate of interest under and 31
U.S.C. §3717, in such amounts as is determined in agreement with the U.S. Trustee or by final
order of the Court, and (ii) an amount not to exceed $40,000 to pay all fees, costs, disbursements,
charges and expenses fees payable to counsel for Debtors, to the extent such fees are allowed or
approved for payment by the Court.

        5.      Diminution Claim. As further adequate protection for the Debtors’ use of Cash
Collateral, to the extent that the Adequate Protection Liens prove inadequate to protect fully
Lender’s interest in Cash Collateral against diminution, Lender shall have an allowed
administrative expense claim pursuant to 11 U.S.C. § 507(b), with priority over all other
administrative expenses and other claims; provided, however, that such claims shall not have
priority over (i) food suppliers with PACA Claims, and (ii) the Carve-Out.

        6.      Reservation of Rights. Nothing contained in this Order shall be deemed to
constitute a finding with respect to the adequacy of the protection of the interests of Lender in
the Collateral or a waiver by Lender of its right to seek other or additional relief from the Court,
including, without limitation, the right to seek additional protection, to move for relief from the
automatic stay, to seek a dismissal or conversion of this Chapter 11 case or to seek the
appointment of a trustee or examiner.

        7.      Preservation of Liens. Entry of this Order shall not operate to release or
extinguish the security interests and liens of Stearns, AMEX, JL Enterprises, and PayPal, and all
such security interests and liens shall continue to the extent and in the priority as such security
interests and liens existed as of the Petition Date.

       8.      Events of Default. The occurrence or existence of any one or more of the
following events or conditions shall constitute an "Event of Default": (i) the conversion or
dismissal of the cases; (ii) the appointment of a trustee or an examiner with expanded powers in
the cases; (iii) Debtors’ failure to maintain casualty insurance insuring the Collateral; (iv)
Debtors’ failure duly and punctually to perform any of its obligations under this Order; or (v) this
Order is amended, vacated, stayed, reversed or otherwise modified without the prior consent of
Lender.


                                                 6
 Case 19-21389-jrs       Doc 4     Filed 07/17/19 Entered 07/17/19 16:52:46             Desc Main
                                   Document      Page 23 of 29




        9.      Remedies Upon Event of Default. Upon the occurrence of an Event of Default,
Lender or its counsel may file under this Court's CM/ECF filing system an affidavit of default
specifying such Event of Default. If Debtors dispute that an Event of Default has in fact
occurred, Debtors may file a contravening affidavit within 5 calendar days of the date of filing of
the affidavit of default. If no such contravening affidavit is timely filed, Debtors shall forthwith
cease any further use of Cash Collateral and the Court may enter an order prohibiting further use
of Cash Collateral (but Debtors shall be prohibited from further use whether or not such an order
is entered). If Debtors timely file a contravening affidavit, the Court shall set an expedited
hearing.

        10.     Survival of Provisions of This Order. The provisions of this Order and any action
taken pursuant to the terms hereof shall survive the entry of any order that may be entered
dismissing the cases or converting the cases to cases under Chapter 7 of the Bankruptcy Code,
and all of the terms and conditions of this Order as well as the liens and security interests granted
pursuant hereto shall continue in this or in any superseding case under the Bankruptcy Code, and
such liens and security interests shall retain their priorities provided by this Order until satisfied
and discharged.

        11.    Notice of Final Hearing. Promptly after the entry of this Order, within the time
specified by local rules, Debtors shall serve a copy of this Order to the U.S. Trustee, Lender, the
twenty (20) largest unsecured creditors, any creditors who have heretofore filed a request with
the Court for notices, and each secured and unsecured creditor and shall file a certificate of
service regarding same with the clerk of the Court. The Final Hearing shall be held at __:___
_.m., on ____________, __, 2019, at Courtroom 103, United States Courthouse, 121 Spring
Street, SE, Gainesville, GA 30501. If at or after the Final Hearing the Court modifies any of
the provisions of this Order, then such modifications shall not affect the rights and remedies
granted to Lender pursuant to this Order, all of which rights and remedies shall remain in full
force and effect with respect to Cash Collateral used by Debtors prior to the effective date of
such modifications.

                                   ** END OF DOCUMENT**
Prepared and presented by:

LAMBERTH, CIFELLI,
ELLIS & NASON, P.A.
Counsel for Debtors

By: /s/ G. Frank Nason, IV
        G. Frank Nason, IV
        Georgia Bar No. 535160
1117 Perimeter Center West
Suite N313
Atlanta, GA 30338
(404) 262-7373


                                                  7
 Case 19-21389-jrs      Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46       Desc Main
                                 Document      Page 24 of 29




Identification of parties to be served:

G. Frank Nason, IV, Lamberth, Cifelli, Ellis & Nason, P.A., 1117 Perimeter Center West, Suite
N313, Atlanta, GA 30338

David S. Weidenbaum, Office of U.S. Trustee, 362 Richard Russell Bldg., 75 Ted Turner Drive,
SW, Atlanta, GA 30303




                                             8
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 25 of 29




                                   Exhibit A-1

                       (Budget for the Collections Location)
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 26 of 29
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 27 of 29




                                   Exhibit A-2

                       (Budget for the Stonebridge Location)
Case 19-21389-jrs   Doc 4   Filed 07/17/19 Entered 07/17/19 16:52:46   Desc Main
                            Document      Page 28 of 29
 Case 19-21389-jrs       Doc 4    Filed 07/17/19 Entered 07/17/19 16:52:46            Desc Main
                                  Document      Page 29 of 29




                                 CERTIFICATE OF SERVICE

        This is to certify that I, G. Frank Nason, IV, have this date served a true and correct copy
of the foregoing EMERGENCY MOTION OF DEBTORS FOR (1) ORDER AUTHORIZING
USE OF CASH COLLATERAL ON AN EMERGENCY BASIS TO AVOID IMMEDIATE
AND IRREPARABLE HARM, AND FOR (2) FINAL ORDER AUTHORIZING CASH
COLLATERAL USE by email to the parties listed below. An additional Certificate of Service
will be submitted setting forth additional service parties.

                              David S. Weidenbaum
                              Office of the United States Trustee
                              362 Richard Russell Building
                              75 Spring Street, S.W.
                              Atlanta, GA 30303
                              david.s.weidenbaum@usdoj.gov




Dated: July 17, 2019



                                                     /s/ G. Frank Nason, IV
                                                     G. Frank Nason, IV




                                                                                              524135
